                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS



VAPOR TECHNOLOGY ASSOCIATION, IAN DEVINE,
DEVINE ENTERPRISE INC., CHRISTOPHER AUSTIN, RISING
SUN VAPORS LLC, OHMERICA LLC, ADAM WEBSTER,
THE STEAM CO. LLC,                                          Civil Action No. 19-12048

                     Plaintiffs,

               vs.                                          ORAL ARGUMENT
                                                            REQUESTED
CHARLIE BAKER, IN HIS OFFICIAL CAPACITY AS
GOVERNOR OF THE COMMONWEALTH OF
MASSACHUSETTS, AND MONICA BHAREL, M.D., IN HER
OFFICIAL CAPACITY AS DEPARTMENT OF PUBLIC HEALTH
COMMISSIONER,


                     Defendants.


   VAPOR TECHNOLOGY ASSOCIATION, IAN DEVINE, DEVINE ENTERPRISE,
     INC., CHRISTOPHER AUSTIN, RISING SUN VAPORS LLC, OHNMERICA
       LLC, ADAM WEBSTER, AND THE STEAM CO. LLC’S MOTION FOR
    TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

       Vapor Technology Association, Ian Devine, Devine Enterprise Inc., Christopher Austin,

Rising Sun Vapors LLC, Ohmerica LLC, Adam Webster, and The Steam Co. LLC (collectively,

“Plaintiffs”) together move for a temporary restraining order and preliminary injunction under

Federal Rule of Civil Procedure 65 to enjoin Charlie Baker, in his official capacity as Governor

of the Commonwealth of Massachusetts, Defendant Monica Bharel, M.D., in her official

capacity as Department of Public Health Commissioner, from enforcing the Order of the

Commissioner of Public Health Pursuant to the Governor’s September 24, 2019 Declaration of a

Public Health Emergency, pending full disposition of Plaintiffs’ claims on the merits.
Respectfully submitted,



//s/ William W. Fick

William W. Fick (BBO #650562)   Joseph M. Terry (pro hac vice forthcoming)
Daniel N. Marx (BBO #674523)    David Randall J. Riskin (pro hac vice forthcoming)
FICK & MARX LLP                 Whitney G. Woodward (pro vice forthcoming)
24 Federal Street, 4th Floor    WILLIAMS & CONNOLLY LLP
Boston, MA 02110                725 Twelfth Street, N.W.
Telephone: (857) 321-8360       Washington, DC 20005
wfick@fickmarx.com              Telephone: (202) 434-5000
dmarx@fickmarx.com              jterry@wc.com
                                driskin@wc.com
                                wwoodward@wc.com
Counsel for Plaintiffs




October 1, 2019




                                   2
                        LOCAL RULE 7.1(a)(2) CERTIFICATION

        I, Joseph M. Terry, hereby certify that counsel for Plaintiffs conferred with opposing
counsel in an effort in good faith to resolve or narrow the issues presented in this motion. No
resolution was reached. During this conference, the Massachusetts Office of the Attorney General
informed counsel for Plaintiffs that the Emergency Order will be amended in a manner that could
potentially narrow the issues involved.


                                            /s/ Joseph M. Terry
                                            Joseph M. Terry

October 1, 2019




                                               3
                                 CERTIFICATE OF SERVICE

        I certify that this document was filed through the ECF system and will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF). Paper copies
will be served by hand delivery on the defendants at the following addresses on October 2, 2019:

Governor Charlie Baker
Office of the Governor
Massachusetts State House
24 Beacon Street
Boston, MA 02133

Monica Bharel, M.D., Commissioner
Department of Public Health
250 Washington Street
Boston, MA 02108

Attorney General Maura Healey
Office of the Attorney General
One Ashburton Place
Boston, MA 02108

In addition, a copy will be served by e-email PDF upon:

Timothy J. Casey
Assistant Attorney General
Chief, Administrative Law Division
timothy.casey@mass.gov


                                           /s/ William W. Fick
                                               William W. Fick

October 1, 2019




                                                 4
